                  Case 2:19-cv-00036-wks Document 1-1 Filed 02/27/19 Page 1 of 16



                                                           STATE OF VERMONT
       SUPERIOR COURT                                                                                     Civil                       DIVISION
        Bennington                          Unit                                        Docket No.: 357-12-18 Bncv

      Plaintiff(s)                                                           vs.            Defendant(s)
                     Everton Brownie                                                                         CWI Manchester Hotel LLC


                                                                      SUMMONS

 THIS SUMMONS IS DIRECTED TO-'M;.;_;_:;_er;.;..r.;.:.itt.:..cHcc..o:;..;;s-"-p.:..:.ita:;,;.l=ity,_,_,.,;;;L_LC'-'---_ _ _ _ _ _ _ _ _ _ _ _ _ _ __

1. YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The Plaintiff's Complaint against you
   is attached to this summons. Do not throw these papers away. They are official papers that affect your
   rights.

2. YOU MUST REPLY WITHIN 20* DAYS TO PROTECT YOUR RIGHTS. You must give or mail the Plaintiff a
   written response called an Answer within 20* days of the date on which you received this Summons. You
     must send a copy of your Answer to the [Plaintiff][Plaintiff's attorney] located
     at: Ricci Law, PLC:      ss Main Street. Windsor. YI 05089

     You must also give or mail your Answer to the Court located at:
      Vermont Superior Court, Bennington Unit Civil Division; 207 South St., Bennington, VT 05201



3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written response to the Plaintiff's Complaint. In
    your Answer you must state whether you agree or disagree with each paragraph of the Complaint. If you
    believe the Plaintiff should not be given everything asked for in the Complaint, you must say so in your
    Answer.

4. YOU WILL LOSE YOUR CASE IF YOU DO NOT GIVE YOUR WRITTEN ANSWER TO THE COURT. If you do not
    Answer within 20* days and file it with the Court, you will lose this case. You will not get to tell your side of
    the story, and the Court may decide against you and award the Plaintiff everything asked for in the
    complaint.

5. YOU MUST MAKE ANY CLAIMS AGAINST THE PLAINTIFF IN YOUR REPLY. Your Answer must state any
     related legal claims you have against the Plaintiff. Your claims against the Plaintiff are called
     Counterclaims. If you do not make your Counterclaims in writing in your Answer, you may not be able to
     bring them up at all. Even if you have insurance and the insurance company will defend you, you must still
     file any Counterclaims you may have.

6. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you cannot afford a lawyer, you should
    ask the court clerk for information about places where you can get free legal help. Even if you cannot get
    legal help, you must still give the Court a written Answer to protect your rights or you may lose the case.




100-00268 Summons (09/2015)                                                                                                                  Page 1 of 2
               Case 2:19-cv-00036-wks Document 1-1 Filed 02/27/19 Page 2 of 16


 7. NOTICE OF APPEARANCE FORM. THE COURT NEEDS TO KNOW HOW TO REACH YOU SO THAT YOU WILL
    BE INFORMED OF ALL MATTERS RELATING TO YOUR CASE. If you have not hired an attorney and are
    representing yourself, in addition to filing the required answer it is important that you file the Notice of
    Appearance form attached to this summons, to give the court your name, mailing address and phone
    number (and email address, if you have one). You must also mail or deliver a copy of the form to the
    lawyer or party who sent you this paperwork, so that you will receive copies of anything else they file with
    the court.                               ,.
                 :s                                   Dated



 Served on
                      Date

 * Use 20 days, except that in the exceptional situations where a different time is allowed by the court in which
to answer, the different time should be inserted.




100-00268 Summons (09/201S)                                                                          Page 2 of 2
                 Case 2:19-cv-00036-wks Document 1-1 Filed 02/27/19 Page 3 of 16




                                                   STATE OF VERMONT
 SUPERIOR COURT                                                                 --~C_iv_il_ _ _ _ _ DIVISION
       Bennington             IEJ Unit                                          Docket No.: 357-12-18 Bncv


     Plaintijf(s)                                                 vs.                          Defendant(s)
    Everett Brownie                                                                  CWI Manchester Hotel LLC et al

                                                     NOTICE OF APPEARANCE
                                                   For Self-Represented Litigant

          I am the:       D Plaintiff 0 Defendant in this case.
          I will represent myself and, in addition to filing the required answer, I hereby enter my appearance
          with the court. If l decide to be represented by an attorney in the future, either my attorney or l will
          notify the court of the change.

          In representing myself, I understand that I MUST:

          1. Notify the court in writing of any changes in my address, phone number, or email address.
          2. Give or send copies of any papers I ftle with the court to every other party in this case. If
          another party has an attorney, I will give or send copies to that party's attorney.
          3. File a certificate of service with the court swearing that I have sent the papers I am filing to
          all parties. I understand that I can fmd that form on the Vermont Judiciary website or at the
          court house.

                     All court papers may be mailed to me by first class mail at the address listed below.

                           My Street Address                                         My Mailing Address (if different)

     Name                                                                Name



     Address                                                             Address



     Tawn/City                             State              Zip        Tawn/City                    State                 Zip



     Phone Number {day)                                                  Phone Number (day)



     Email Address                                                       Email Address




     Dated                                            Signature



                                                      Printed Name




100-00265 Notice of Appearance for Self-Represented Litigant (09/2015)                                        Page 1 of 1
     Case 2:19-cv-00036-wks Document 1-1 Filed 02/27/19 Page 4 of 16




                                      STATE OF VERMONT
SUPERIOR COURT                                                        CIVIL DMSION
BENNINGTON UNIT                                               DOCKET NO. 357-12-18 Bncv

       EVERTON BROWNIE,                            )
                PL.A.INTI FF                       )             COMPLAINT
                                                   )
               V.                                  )
                                                   )
       CWI MANCHESTER HOTEL                        )         JURY TRIAL DEMA~DED
       LLC, d/b/a The Equinox Luxury               )
       Resort, MERRITT                             )
       HOSPITALITY, LLC, and HEI                   )
       EQUINOX, LLC d/b/a/                         )
       Equinox Hotel                               )
                    DEFENDANTS                     )
                                                   )

                                          INTRODUCTION

      PLAINTIFF Everton Brownie ("Plaintiff'), through counseL brings this action for

damages for injuries caused by his employer's unlawful discrimination based on his national

origin in violation of 21 V.S.A. § 495.

                                          THE PARTIES

1.     Plaintiff is a resident of Manchester Vermont, Bennington County, Vermont. He is

       black and was born in and then immigrated from Jamaica. Plaintiff was at all material

       times employed at the Equinox Hotel in Manchester, Vermont.

2.     Defendant, CWI Manchester Hotel, LLC d/b/a Equinox Luxury Hotel, is a Vermont

       Foreign For Profit company with its principle address in New York at 50 Rockefeller

       Plaza, 2nd Floor, c/o W.P. Carneys Inc. New York, NY 10020, and conducts business

       in the State of Vermont, including operating and/or managing and/or owning the




                                                                                 Page 1 of 7
                                         Ricci Law, PLC
                                 85 Main Street, Windsor, VT 05089
  Case 2:19-cv-00036-wks Document 1-1 Filed 02/27/19 Page 5 of 16
                                                                 ~-,,




   Equinox Luxury Hotel in Manchester, Vermont. Its registe1·ed agent is Corporation

   Service Company, with an address of 100 North Main Street, Ste. 2, Barre, VT 05641.

3. Defendant Merritt Hospitality, LLC is a Vermont Foreign For Profit company with its

   principle address in Connecticut at 101 Men-itt 7 Corporate Park, pt Floor, Norwalk,

   CT 06851, and conducts business in the State of Vermont, including operating and/or

   managing the Equinox Luxury Hotel in Manchester, Vermont. Its registered agent is

   Corporation Service Company, with an address of 1.00 North Main Street, Ste. 2,

   Barre, VT 05641.

4. Defendant HEI Equinox, LLC, d/b/a Equinox Hotel was Vermont Foreign For Profit

   company with its principle address i.n Connecticut at 101 Merritt 7 Corporate Park,

   1~c Floor, Norwalk, CT     06851, and conducted business in the State of Vermont,

   including owning and/or operating and/or managing the Equinox Hotel in

   Manchester,    Vermont.    Its registered agent is CT Corporation System,           400

   Cornerstone Dr. #240, Williston, VT 05495. On information and belief, HEI Equinox,

   LLC was Plaintiffs employer at all material times and was subsequently purchased

   by Defendant CWI Manchester Hotel, LLC, d/b/a/ Equinox Luxury Hotel and-or

   Defendant Merritt Hospitality, LLC

o. Defendants, C\VI Manchester Hotel, LLC, Menitt Hospitality, LLC, and Defendant.

   HEI Equinox, LLC, are herein collectively referred to as "Defendants" or "Hotel".

6, ,Jurisdiction lies in this Court pursuant to 4 V.S.A. § 31.

·i. Venue is in this Court pursuant to 12 V.S.A. § 402(a).


                                         FACTS


                                                                             Page 2 of7
                                     Ricci Law, PLC
                             85 Main Street, Windsor, VT 05089
 Case 2:19-cv-00036-wks Document 1-1 Filed 02/27/19 Page 6 of 16




8. Defendants employed Plaintiff between August 2014 and April 2017. Before he

   was eventually hired, Plaintiff completed multiple applications and applied for

   numerous positions. In his final application, he indicated that he wanted a

   position as a front desk attendant.

9. When Plaintiff was hired, then acting Front Office Manager, Stephanee

   Hargett, told him that she needed him to start working on the hotel customer

   service phone lines as an PBX Operator before she could consider him for a

   front desk position.

10. Ms. Hargett told Plaintiff he could later move to a Front Desk position after he

   became more familiar with the Hotel's booking system.

11. PBX Operators are responsible for supporting the front desk by fielding all

   guest requests and issues received by telephone. Front desk attends have more

   opportunity for advancement, are held in higher regru.·d, and have a greater

   salary range than PBX Operators.

12. Plaintiffs performance as a PBX Operator was very good to excellent. He

   became familiar with the booking system and could effectively communicate

   with guests. His Jamaican accent did not affect his ability to do the job.

13. Front desk attendants performed many of the same functions as PBX

   telephone operators, except they also dealt with Hotel guests m person.

   Plaintiff was well-qualified for the front desk attendant position.

14. Pursuant to the Hotel's written policies, employees who want to move to a

   different position at the Hotel should speak with their supervisors about it. In

                                                                         Page 3 of7
                                  Ricci Law. PLC
                          85 Main Street, Windsor, VT 05089
  Case 2:19-cv-00036-wks Document 1-1 Filed 02/27/19 Page 7 of 16




   Spring 2015. Plaintiff asked Ms. Hargett to consider him for a position as a

   front desk attendant.

15. Ms. Hargett said she could not move him to the front desk because there was

   not an available position buti-ecommended instead that he t1·ain and take some

   shifts as a bellman and continue some shifts as a PBX Operator.

16. Plaintiff reluctantly agreed in the hope he would eventually be transferred to

   the front desk. Between April 2015 and January 1, 2016, Plaintiff continued to

   work shifts as both a bellman and as PBX Operator. During this period, he

   regularly inquired with Ms. Hargett about a front desk position.

17. On January 2, 2016, Plaintiff met privately with Ms. Hargett and asked to be

   given a position as a front desk attendant. On information and belief, prior to

   the meeting, two front desk employees either left their positions or were

   terminated, and there was an available front desk position.

18. During the meeting, Plaintiff reminded Ms. Hargett that he applied for a front

   desk position and that she told him when she hired him that he could

   eventually move to the front desk

19.l\fa. Hargett responded that she would not offer him a front desk position and

   said the reason was his accent. She said guests at the front desk were going to

   have to ask him to repeat himself over and over. She said ''the Equinox is a

   luxury hotel, and that means luxury in every way," and that because of his

   accent, she could not put him on the front desk.



                                                                        Page 4 of 7
                                   Ricci Law, PLC
                           85 Main Street, Windsor, VT 05089
   Case 2:19-cv-00036-wks Document 1-1 Filed 02/27/19 Page 8 of 16




20. Plaintiff had a stTong reaction to this blatant discrimination and became

    visibly upset. His accent was never in the past mentioned as problem. He had

    never heard that guests had trouble communicating with him over the phone

    or in person. None of his supervisors and no one he worked with had ever

    suggested his accent was a problem.

21. Plaintiff angrily confronted Ms. Haggert about her discriminatory reasons but

    she did not respond. She subsequently issued a written disciplinary warning.

22.After the meeting, Plaintiff remained upset. He spoke \Vith multiple co-workers

    about what happened, and specifically relayed the reasons Ms. Hargett gave

    for not hiring him. Plaintiff was humiliated.

23.Multiple co-workers told Plaintiff that the Hotel could not discriminate against

    him because of his Jamaican accent and that this was race and-or national

    origin discrimination.

24.Ms. Hargett advised another employee, bellman David Weller, that she would

    never offer Plaintiff a position at the front desk, and said the reason was his

    accent.

25. l\ils.   Hargett' s   statements    that    Plaintiffs        accent   inhibited    effective

    communication with guests were false and a mere pretext for illegal

    discrimination based on Plaintiffs national origin and is race.

26. On information and belief, Ms. Hargett learned that Plaintiff told his co-

    workers about her unlawful and discriminatory conduct. In an effort to conceal



                                                                                       Page 5 of 7
                                      Ricci Law, PLC
                              85 Main Street, Windsor, VT 05089
  Case 2:19-cv-00036-wks Document 1-1 Filed 02/27/19 Page 9 of 16




   her actions, Ms. Hargett nominated Plaintiff as Employee of the Month for

   January 2016.

27. Ms. Hargett said of Plaintiff:

          He never fahers in his reliability, his pleasant attitude and his
          excitement about being here and working with his team. He has one of
          the best attitudes that I have ever worked with. Our guests are
          constantly singing his praises and look forward to his smiling face
          welcoming them at the door. Having Everton on our team is a pleasure
          and a privilege.

28. Despite Ms. Hargett's unequivocal statements that she refused to appoint

   Plaintiff to the front desk because of his accent, Ms. Hargett also subsequently

   stated that she never found Plaintiffs accent to be a problem, nor did it make

   it difficult to understand him.

29. Plaintiffs employment with Defendants ended in April 2017 for unrelated

   reasons.

                                     CAUSE OF ACTION

  Count I - National Origin and Race Discrimination Violating 21 VSA § 495(a)(l)

30. Plaintiff incorporates by reference the factual allegations from paragraphs 1-29 above.

31. Plaintiff was well-qualified for a front desk position.

;32. Defendants, with malice or in reckless disregard of Plaintiffs rights, failed to promote

   Plaintiff to an available front desk attendant position based solely, or principally, or

   in motivating part on Plaintiffs Jamaican descent and because of Plaintiffs national

   origin and because of his race.

3:3. In failing to offer Plaintiff the position for the aforementioned reasons, Defendants

   violated 21 VSA § 495(a)(l), and as a direct and proximate result, Plaintiff suffered


                                                                                 Page 6 of 7
                                      Ricci Law, PLC
                             85 Main Street. Windsor, VT 05089
 Case 2:19-cv-00036-wks Document 1-1 Filed 02/27/19 Page 10 of 16




   emotional di~tres:o. losB of income. humiliation, and tconomic insecurity. t.i.n· aU of

   which he demands judgment and comp(msation from De.fondants.

                                  PR.AYER FOR RELIEF

WHEREFORE, Plaintiff prays for the following relief:

   A. Judgment against Defendants on the aforementioned claim;

   B. For compensatory damages in an amount the jury determines to be just;

   C. For punitive damages;

   D. For reasonable costs and attorney fees; and

   E. For all other legal and equitable relief to which Plaintiff is entitled.

                         PLAINTIFF DEMA.NDS JURY TRIAL


                                    v-+h
DATED at Windsor, Vermont t h ~ day of December 2018.


                                                 Respectfully submitted,

                                                 E\lERTON BROVVNIE
                                                 PLAINTIFF



                                                 By,5~....__ (~.
                                                 Stefan Ricc0,sq.
                                                Ricci Law, PLC
                                                85 Main Street
                                                Windsor, VT 05089
                                                Phone: 802-674-4285
                                                Email:stefan@riccilawvt.com
                                                Attorney for Plaintiff




                                                                                 Page 7 of 7
                                     Ricci Law, PLC
                            85 Main. Street, Windsor, VT 05089
     Case 2:19-cv-00036-wks Document 1-1 Filed 02/27/19 Page 11 of 16




                                      STATE OF VERMONT

SUPERIOR COURT                                                         CIVIL DIVISION
BENNINGTON UNIT                                                        DOCKET NO. 357-12-18

EVERTON BROWNIE,

        Plaintiff,

        v.

MERRITT HOSPITALITY, LLC, et al.

                Defendants.

                     JOINT STIPULATION TO SUBSTITUTE PARTIES

        IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Everton

Brownie ("Plaintiff') and Defendants CWI Manchester Hotel LLC, HEI Equinox, LLC and

Merritt Hospitality LLC (collectively, the "Parties"), that the following Stipulation may be

entered as an Order of the Court to give effect to the stipulations set forth below:

I.      WHEREAS, on December 26, 2018, Plaintiff filed his Complaint against

Defendants CWI Manchester Hotel LLC, HEI Equinox, LLC and Merritt Hospitality, LLC.

2.     WHEREAS, Defendants admit that Merritt Hospitality, LLC's d/b/a HEI Hotels &

Resorts was Plaintiffs employer during the relevant period of time and is thus the proper party

defendant, Plaintiff agrees to dismiss Defendants CWI Manchester Hotel LLC and HEI Equinox,

LLC, without prejudice, based on Defendants representation that CWI Manchester Hotel LLC

and HEI Equinox, LLC are simply ownership entities.

3.     WHEREAS, the Parties further stipulate that this action shall proceed solely against

Defendant Merritt Hospitality, LLC d/b/a HEI Hotels & Resorts.
  Case 2:19-cv-00036-wks Document 1-1 Filed 02/27/19 Page 12 of 16




Respectfully Submitted,

By:   .!tr4 ~/ptJ ~~!Jdh(~
Stefan Ricci    1                             B~~~V
                                              J. ~k Kennedy         -
Ricci Law, PLC                                Seyfarth Shaw, LLP
85 Main Street                                Seaport East
Windsor, VT 05089                             Two Seaport Lane, Suite 300
Phone: 802-674-4285                           Boston, MA 02210-2028
Email: stefan@riccilawvt.com                  Phone: 617-946-4912
                                             .Email: PKennedy@sevfarth.com




                                   2
          Case 2:19-cv-00036-wks Document 1-1 Filed 02/27/19 Page 13 of 16



                                      STATE OF VERMONT

SUPERIOR COURT                                                        CIVIL DIVISION
BENNINGTON UNIT                                                       DOCKET NO. 357-12-18

EVERTON BROWNIE,                               )
                                               )
            Plaintiff,                         )
                                               )
            V.                                 )
                                               )
MERRITT HOSPITALITY, LLC, et al.               )
                                               )
                    Defendants.                )

                         NOTICE OF FILING OF NOTICE OF REMOVAL

To:         The Clerk of Court
            Vermont Superior Court
            Bennington Unit

            Stefan Ricci
            Ricci Law, PLC
            85 Main Street
            Windsor, VT 05089
            stefan@riccilawvt.com

            PLEASE TAKE NOTICE that, on February 27, 2019, pursuant to 28 U.S.C. §§ 1332 and

1441, attorneys for Defendant MERRITT HOSPITALITY, LLC filed with the Clerk of the

United States District Court for the District of Vermont a Notice of Removal in the above-

captioned action. Attached hereto as Exhibit A is a true and correct copy of the Notice of

Removal of this action.

        _ Pursuant to 28 U .S.C. § 1446(d), the filing of the Notice of Removal in the United States

District Court for the District of Vermont, together with the filing of a copy of the Notice of

Removal with this Court, effects the removal of this action, and this Court may proceed no

further unless and until the action is remanded.




55 I 72693v. I
         Case 2:19-cv-00036-wks Document 1-1 Filed 02/27/19 Page 14 of 16



February 27, 2019                      Respectfully submitted,

                                       MERRITT HOSPITALITY, LLC




                                       SEYFARTH SHAW LLP
                                       Seaport East
                                       Two Seaport Lane, Suite 300
                                       Boston, MA 02210
                                       617-946-4912
                                       PKennedy@seyfarth.com

                                       Counsel for Defendant Merritt Hospitality, LLC




                                         2
55172693v.l
          Case 2:19-cv-00036-wks Document 1-1 Filed 02/27/19 Page 15 of 16



February 27, 2019                       Respectfully submitted,

                                        MERRITT HOSPITALITY, LLC




                                        SEYFARTH SHAW LLP
                                        Seaport East ,
                                        Two Seaport Lane, Suite 300
                                        Boston, MA 02210
                                        617-946-4912
                                        PKennedy@seyfarth.com

                                        Eric J. Janson
                                        Leslie V. Maffeo
                                        SEYFARTH SHAW LLP
                                        975 F Street, NW
                                        Washington, D.C. 20004
                                        202-463-2400
                                        EJ anson@seyfarth.com
                                        LMaffeo@seyfarth.com
                                        Counsel for Defendant Merritt Hospitality, LLC




                                          2
55 l 72693v.1
          Case 2:19-cv-00036-wks Document 1-1 Filed 02/27/19 Page 16 of 16



                                   CERTIFICATE OF SERVICE

          I certify that a true copy of the foregoing Notice of Filing of Notice of Removal, was

served by U.S. Mail, postage prepaid, this 27th day of February, 2019 upon:

          Stefan Ricci
          Ricci Law, PLC
          85 Main Street
          Windsor, VT 05089
          stefan@riccilawvt.com




                                               J. Patrick Kenned




                                                  3
55172693v.l
